PER CURIAM.
We grant the petition for writ of certio-rari and quash the- order under review based on the authorities of Florida Department of Corrections v. Savariau, 600 So.2d 570 (Fla. 3d DCA1992) and Florida Department of Corrections v. Wilson, 594 So.2d 330 (Fla. 3d DCA 1992). This cause is remanded for further proceedings upon appropriate notice to the petitioner, Florida Department of Corrections. The respondent’s request for a stay of any action to cut his hair is granted pending resolution of this issue on remand.
Certiorari granted.